Citation Nr: 1506792	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease, left knee.

2. Entitlement to an initial compensable evaluation for atopic dermatitis.

3. Entitlement to service connection for eye problems, including as secondary to atopic dermatitis.

4. Entitlement to service connection for a right knee disorder as secondary to degenerative joint disease of the left knee.

5. Entitlement to service connection for high blood pressure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1967, and from September 1970 to March 1989.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Cleveland, Ohio regarding denials of service connection, as well as the initial assigned disability ratings for left knee disability and atopic dermatitis.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Jurisdiction was then transferred to the RO located in Columbia, South Carolina. 

In July 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. At this proceeding, the Veteran provided additional evidence comprised of private medical records, accompanied by waiver of initial review by the RO as the Agency of Original Jurisdiction (AOJ). 

Whereas the Veterans Benefits Management System (VBMS) case database indicates in June 2014 VA outpatient treatment records not directly considered by the RO pursuant to a Supplemental Statement of the Case (SSOC), the Board points out the aforementioned waiver of jurisdiction, and notwithstanding that the waiver in substance was not expressly directed towards the VA clinical records, moreover, consideration of the contents therein has been favorable to the claim in awarding a higher rating as warranted based on this evidence. Nor is there reasonable indication of additional development at this stage that would assist in substantiating any further award.

Apart from the Board's decision on the increased rating claim for atopic dermatitis, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since the November 23, 2009 effective date of service connection there is sufficient indication that the Veteran manifests somewhere between 5 and 20 percent of the entire body surface, but no more, affected by atopic dermatitis. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish an initial 10 percent rating, but no higher, for atopic dermatitis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), set forth the requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014). VCAA notice consistent with 38 U.S.C.A.                  § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 
In regard to the claim being decided for higher initial evaluation for service-connected atopic dermatitis, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for atopic dermatitis has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Proper action has been undertaken to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). There is no indication of relevant outstanding private treatment records to obtain. The Veteran provided testimony at a Board hearing, during which he received proper assistance in developing his claim.  See 38 C.F.R. § 3.303(c). The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations, and the Board will adjudicate the claim on the merits. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Atopic dermatitis has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema. Under that rating provision, where less than 5 percent of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent (noncompensable) rating is assigned. A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more,   but not constantly, during the past 12-month period, a 30 percent rating is assigned. Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran underwent VA examination initially in September 2010, denoting reported breaking out on the arms and chest occasionally, and on the back of the shoulder occasionally. During flare-ups he would have pruritus. Otherwise there was no daily pruritus, pain, fever, weight loss, neoplasm, urticaria, vasculitis or erythema multiforme. He stated that his symptoms were worse in the summer with heat. He used skin cream for treatment, and was not on corticosteroids, immunosuppressant or light therapy. Examination of the skin revealed patchy erythematous scaly areas on the right knee, bilateral elbows, and left posterior area. There was 0 percent exposed area affected, and 4 percent of the entire body affected. 

On re-examination of September 2013, the Veteran had lesions on the forehead, elbows, eyebrows and in the external ear canal. He used Desonide cream which cleared up the temporarily. He used it once or twice a day "when it got really bad." He reported burning pain, swelling and pruritus in his right ear which he stated was causing a headache. The Veteran's skin condition did not cause scaring or disfigurement of the head, face or neck. There were no systematic manifestations due to skin disease, such as fever, weight loss, or hypoproteinemia. The Veteran had been treated with topical corticosteroids for less than 6 weeks out of the previous 12 months. There was no history of debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis. The Veteran's dermatological condition was estimated to affect less than 5 percent of the total body area, and less than 5 percent of the exposure area. There was psoriasis involving the external ear canal, elbows and knees with crusty, scaly and mildly erythematous patches.  There were no other complications related to the underlying condition.  The Veteran's skin condition did not impact his ability to work. 

In the interim period between the two above examinations, the Veteran had a January 2013 VA outpatient dermatological consult. It was observed that the Veteran had developed scaling of his elbows, scalp, ears and knees, and some slight scale on his feet, some scaling along the sides of the nose and eyebrows.  His wife had noted some redness of his nose. When last seen by that treatment provider, reportedly in 2005, at that time the Veteran had acanthosis nigricans, fibroepithelial polyps, and some scale along the sides of the nose and eyebrows.  On physical examination, there was present a thick scale of the scalp with red plaques, scaling of the ears and external auditory canals, scaling of the eyebrows and slight scaling of the sides of the nose, with some erythema of nose itself.  Both elbows had quarter-size plaques, as did both knees. Plantar aspects of both feet showed some scaling, all of the nails involved with subungual hyperkeratosis and discoloration. A KOH prep test was negative from the bottom of the feet. Scaling was also on the midchest. Psoriasis and sebopsoriasis of the face and scalp, ears and midchest. There was probable 2+ body surface area involved altogether. 

Based on the foregoing, the Board sees fit to assign an initial evaluation of 10 percent for the Veteran's atopic dermatitis. In so finding, it is well understood that the VA examination history consistently observed less than 5 percent of the skin surface and/or exposed area to be affected by service-connected disability, nonetheless, the January 2013 VA outpatient consult bespeaks a more severe condition, with more covered areas. Whereas the dermatologist did not provide a percent of affected area calculation, simply given the scope of the regions involved - including scalp, ears and external auditory canals, eyebrows, sides of nose - it is not difficult to contemplate that 5 percent of skin surface area is affected.  Also compelling in this regard is that the initial VA examination of 2010 already showed 4 percent skin surface area implicated, therefore very close to the rating requirement. To the extent the 5 percent threshold was never formally documented, the Veteran has described flare-ups during the summer weather, rendering it likely that the condition is at times worse than that right at examination. Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and find the criteria for a 10 percent initial evaluation met from the effective date of grant of service connection. 

Following this increase in rating, it is briefly observed that the schedular criteria for the next higher available rating of 30 percent are not met, requiring under Diagnostic Code 7806 that 20 to 40 percent of the entire body or exposed areas are affected; or that systemic therapy such as corticosteroids or other immunosuppressive drugs are necessary for a total duration of six weeks or more, but not constantly, during the previous 12-month period. There is nothing close to 20 percent of skin surface or exposed area affected, particularly given the existing examination findings nominally stating less than 5 percent involved, and particularly also that on evaluation in January 2013 the regions involved had limited coverage, i.e., slight scale on the feet, some scaling on sides of nose and eyebrows, and "quarter-size" plaques on the elbows and knees. Likewise, the Veteran has not undergone systemic therapy by corticosteroids or other immunosuppressive drugs. Further noted is that there is no basis for higher evaluation under any other potentially applicable diagnostic code, including under the category of compensable facial scar or similar manifestation under Diagnostic Code 7800. The schedular rating criteria for an evaluation beyond 10 percent consequently are not met.
The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation. However, in this case, the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R.                   § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding  that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected atopic dermatitis is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, inasmuch as there was documented limitation of motion and other potentially compensable impairment. The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate. 

As such, it cannot be said that the available schedular evaluation for the Veteran's dermatological condition is inadequate. Based on the foregoing, the Board finds  that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 


ORDER

A 10 percent initial evaluation, but no higher, for atopic dermatitis from November 23, 2009 onwards is granted, subject to the law and regulations governing the payment of  VA compensation benefits.




REMAND

Pursuant to VA's duty to assist, the Board directs that the Veteran undergo re-examination on the severity of his left knee disorder due to an inadequate September 2013 VA examination report which did not indicate complete joint instability tests results for the left knee (Posterior Drawer test excluded), particularly when the Veteran avers instability. Another visual examination would clarify whether there manifests symptomatic swelling of the eyelids, red eyes, and blurred vision, as averred by hearing testimony. 

Medical opinions should be obtained in regard to the remaining claims.  For service connection for a right knee disorder, the VA examiner must properly address whether there is a casual relationship to service-connected left knee disability on the basis of long-term aggravation, as well as initial causation.  For service connection for hypertension, the Board requests a supplemental opinion from the January 2011 VA examiner regarding direct causation clarifying the examiner's basis in the evidence for statement that the Veteran first had post-service hypertension in 1992; and if independently established, then address and resolve the apparent conflict with his subsequent statement that the post-service "date of onset" could not be ascertained.

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the claims folder, or in the alternative with the Virtual VA  electronic file.

2. Schedule the Veteran for an appropriate VA examination as to disability of the knees. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all findings should be  set forth in detail.
Initially, the VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected degenerative joint disease of the left knee. In evaluating the Veteran, the examiner should report the complete range of motion findings for the left knee. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

The examiner should further identify and describe the extent of any "other" impairment of the left knee, including recurrent subluxation and lateral instability.  Provide an assessment of severity of this other impairment in terms of mild, moderate or severe.

Next, the VA examiner should confirm the Veteran presently manifests a right knee disorder. Provided this is the case, then opine as to whether it is at least as likely as not (50 percent or greater probability) that this condition is secondarily related to the service-connected left knee disorder on the basis of either initial causation by the left knee condition, or chronic aggravation by the same. The examiner should consider the theory of whether the left knee disorder brought upon right knee pathology by overcompensation. The examiner should review the prior September 2013 VA medical opinion on this matter, though taking into account that the prior examination did not comprehensively address the aggravation prong of the secondary service connection analysis.

The examiner should provide a complete rationale for all opinions provided.

3. Schedule a VA examination of his vision. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail. The VA examiner is initially requested to provide comprehensive diagnosis of all present visual disabilities, taking into account the Veteran's subjectively reported symptoms of swelling of the eyelids, red eyes, and blurred vision. Provided one or more disabilities are diagnosed, then opine as to whether any visual condition was at least as likely as not (50 percent or greater probability) incurred during a period of active duty service, considering objective documented episodes of visual problems including in April 1975, October 1976 and September 1980, as well as the Veteran's reported in-service hazardous working conditions in the capacity of a welder.

The examiner should include in the examination report the rationale for any opinion expressed.

4. Then return the claims folder to the VA examiner who provided the VA medical opinion of January 2011 regarding claimed hypertension of June 2009, and request a supplemental opinion. The examiner is again requested to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in active military service, this time providing specific and directed explanation as to the basis for the prior observation that the Veteran received a diagnosis of hypertension in 1992.   The examiner should then reconcile the prior finding that the Veteran had hypertension in 1992 with his subsequent medical opinion statement that the precise date of onset post-service was unclear and thereby weighed against a finding of a causal nexus to service. Please further and finally consider the question of whether hypertension was at least as likely as not manifested to a compensable degree within one year of service discharge, as would establish presumptive service connection absence clear evidence to the contrary.  

If the January 2011 examiner is not available, or is no longer employed by VA, provide the file to a similar situated examiner for review and/or schedule the Veteran for a mental health examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above.

5. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claims remaining on appeal, in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


